Exhibit 10.21

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

THIS AGREEMENT is by and between Alan P. Sheng (“Employee”) and Varian
Semiconductor Equipment Associates, Inc. (“VSEA” or the “Company”).

 

WHEREAS, Employee wishes to retire voluntarily from service as an employee and
officer of VSEA and to resign from his position as Vice President, Engineering;

 

WHEREAS, the Company wishes to assist Employee with his transition to retirement
and to accept his resignation as an employee and officer of the Company;

 

WHEREAS, Employee and the Company have reached a mutual understanding, as
provided in this Retirement Agreement and General Release (the “Agreement”),
relating to the terms of Employee’s voluntary retirement from the Company and
the transition benefits the Company will provide Employee; and

 

WHEREAS, it is the intent of Employee and the Company that this Agreement will
mutually, amicably and finally resolve and compromise all issues and claims
relating to, arising out of or involving in any way Employee’s employment with
and retirement from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises, understandings and
conditions contained herein, Employee and the Company hereby agree as follows:

 

1. Retirement From Service.    Employee shall retire from his employment with
VSEA in all capacities effective March 31, 2006 (the “Retirement Date”).
Effective on the Retirement Date, Employee also shall resign from service as an
officer of the Company.

 

2. Consideration.    In recognition of Employee’s diligent and valuable service
to VSEA, in consideration for Employee’s agreement to and compliance with the
terms and provisions set forth in this Agreement, and provided that Employee
executes this Agreement and returns it to VSEA and does not revoke it pursuant
to Section 17, VSEA agrees to provide Employee with the following retirement
transition benefits:

 

a. Base Salary and Benefits Prior to the Retirement Date.    Through the
Retirement Date, VSEA will continue to provide Employee with all compensation
including, without limitation, all salary, pro-rata bonus for fiscal 2006 to be
paid when MIP payments are made in approximately November 2006, and/or other
incentive compensation, to which he shall be entitled as a result of his
continued employment through the Retirement Date. In addition, Employee will
continue to be eligible to participate in any and all benefit plans in which he
is currently participating until the Retirement Date, subject to normal plan
provisions for withdrawing from such participation. Employee will be entitled to
contribute to the Employee Stock Purchase Plan through December 31, 2005 and as
otherwise provided by such plan. Employee agrees to use all accrued vacation
time prior to the Retirement Date and that Employee will not be entitled to any
payment or other compensation for vacation time on the Retirement Date.

 

b. Continuation of Health Insurance.    Effective as of the Retirement Date,
Employee (and his spouse) will be eligible for health insurance coverage under
VSEA’s retiree health insurance program in accordance with the terms thereof
until the earlier of (i) the date on which Employee actually obtains coverage in
another group health plan, (ii) Employee’s and Employee’s spouse’s death and
(iii) the date on which the Company’s insurance carriers cease to permit such
coverage. Employee will be responsible for all costs associated with such
coverage, including premiums, deductibles and co-payments, as in effect from
time to time, and VSEA will no longer be responsible for the employer portion of
the applicable premiums. Employee agrees to notify the Company’s Human Resources
Department, in writing, in the event that he obtains coverage under another
group health plan.

 

1



--------------------------------------------------------------------------------

c. Company Car.    Employee may continue to use the Company-provided car that he
is currently using (the “Company Car”) until the Retirement Date. Employee shall
pay costs for gas and maintenance and the Company will pay the costs for the
lease of the vehicle and insurance until the Retirement Date. Effective on the
Retirement Date, Employee may keep as his own the Company Car, without any
payment to the Company.

 

d. Life Insurance.    Within thirty-one (31) days after the Retirement Date,
Employee may elect to convert his Company group life insurance coverage to an
individual life insurance conversion policy offered by the same insurance
company in an amount of coverage equal to or less than the amount of life
insurance coverage under the group policy. To convert to individual life
insurance coverage, Employee must apply and pay the first premium within
thirty-one (31) days of the date on which his life insurance coverage under the
group plan ends. The Company’s Human Resources Office will provide Employee with
information and application forms for converting to individual life insurance
coverage. In addition, the Company agrees to cooperate with the insurer and
Employee as necessary to facilitate conversion of the insurance coverage.

 

e. Stock Options.    Employee may exercise stock options and sell restricted
stock that are vested as of the Retirement Date in accordance with the Omnibus
Stock Plan, as amended, it being understood and agreed that Employee is
terminating employment with VSEA by reason of “Retirement” under such plan.

 

f. Retirement Program.    The terms of the Retirement Program do not permit
Employee to continue as a contributing participant in the Retirement Program
after his last day of employment.

 

g. Supplemental Retirement Plan.    The Company shall pay Employee any and all
amounts credited to his Supplemental Retirement Plan (“SERP”) account through
December 31, 2005 within sixty (60) days of the Retirement Date. The Board of
Directors is currently considering a new SERP (to replace the existing SERP) for
submission to shareholders for their approval at the Annual Meeting of
Shareholders scheduled to be held on February 9, 2006. If this SERP is approved
by the shareholders, you will be covered by that SERP.

 

h. No Other Compensation or Benefits.    Except as otherwise provided herein or
as required by Section 4980B(f) of the Internal Revenue Code of 1986, as amended
(relating to “COBRA” coverage), Employee will not be entitled to any
compensation or benefits or to participate in any employee benefit programs of
the Company or any of its subsidiaries or affiliates on or after the Retirement
Date.

 

3. Subsequent Regulatory Changes.    In the event that any governmental
regulation applicable to a Company compensation or employee benefit plan under
which payments or benefits are to be provided to Employee under this Agreement
would prohibit any such payment or benefit, or would jeopardize the regulatory
qualifications or status of any such plan if such payment or benefit is provided
to Employee, the Company will not be obligated to make such payment or to
provide such benefit to Employee; provided, however, that the Company agrees
that it will, to the extent permitted under such regulations, provide Employee
with comparable consideration, benefits and/or remuneration.

 

4. Cooperation.    From and after the Retirement Date, Employee agrees, at the
Company’s expense, to cooperate in all reasonable respects with the Company and
its subsidiaries and affiliates and their respective directors, officers,
attorneys and experts in connection with any action, proceeding, investigation
or litigation involving the Company or any of its subsidiaries or affiliates,
including any such action, proceeding, investigation or litigation in which
Employee is called to testify. In the event that the Company calls upon Employee
to provide such assistance, the Company agrees and acknowledges that Employee’s
obligation shall be limited to providing truthful and accurate testimony and/or
information. In addition, if the Company calls upon Employee to provide such
cooperation at any point after the twelve (12) month anniversary of the
Retirement Date, the Company shall pay Employee for such assistance at the daily
rate of two thousand dollars ($2,000) per day or any portion of any day that
Employee devotes to cooperating with the Company in compliance with the
provisions of this Paragraph 4. For the twelve month period following the
Retirement Date, the Company shall not be required to pay Employee for any time
devoted to providing assistance requested by the Company.

 

2



--------------------------------------------------------------------------------

5. No Consideration Absent Execution of this Agreement.    Employee understands
and agrees that Employee would not receive the monies and/or benefits specified
in this Agreement, except for Employee’s execution of this Retirement Agreement
and General Release and the fulfillment of the promises contained herein. Should
Employee breach any material obligations under this Agreement, Employee agrees
promptly to return/reimburse to the Company all consideration paid and/or
provided to Employee under this Agreement.

 

6. Releases of Claims.

 

a. General Release by Employee.    In consideration of the payments and benefits
provided to Employee under this Agreement, Employee, for each of Employee, his
heirs, executors, representatives, agents, administrators, successors, and
assigns (collectively, the “Employee Releasors”), hereby knowingly and
voluntarily irrevocably and unconditionally releases and forever discharges
VSEA, its parent corporations, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns and the current and former
employees, attorneys, officers, directors, shareholders and agents thereof
(collectively referred to throughout the remainder of this Agreement as
“Employer”), from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Employee
Releasors may have, or in the future may possess, arising out of (i) Employee’s
employment relationship with and service as an employee or officer of the
Company or any of its subsidiaries or affiliates, and the termination of such
relationship or service, or (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the Retirement Date,
including, but not limited to, any alleged violation of:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Workers Adjustment and Retraining Notification Act, as amended;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Massachusetts Civil Rights Act, G.L. c. 12, §§11H and 11I;

 

  •   The Massachusetts Equal Rights Law, G.L. c. 93;

 

  •   The Massachusetts Wage and Hour Laws, G.L. c.s 149 and 151;

 

  •   The Massachusetts Privacy Statute, G.L. c. 214, §1B, as amended;

 

  •   The Massachusetts Law Against Discrimination, G.L. c. 151B;

 

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  •   Any public policy, contract, tort, or common law; and/or

 

  •   Any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

 

Nothing in the release set forth in this Section 6(a) shall apply to (i) the
obligations of the Company under this Agreement; (ii) any claim against an
employee benefit plan seeking payment of a vested benefit under

 

3



--------------------------------------------------------------------------------

the terms of that plan under the Employee Retirement Income Security Act;
(iii) any indemnification rights Employee may have under the provisions of
Delaware law, the Company’s Bylaws, the Company’s Restated Articles of
Incorporation or the Indemnification Agreement between Employee and the Company
dated April 3, 1999 (the “Indemnification Agreement”), in each case with respect
to liabilities arising as a result of Employee’s service as an employee or
officer of the Company; or (iv) any claim by Employee for insurance coverage
under any directors and officers insurance policy maintained by the Company for
the benefit of its directors and officers and relating to the period of
Employee’s employment with the Company. Employee further agrees that the
payments and benefits described in this Agreement will be in full satisfaction
of any and all Claims for payments or benefits, whether express or implied, that
Employee may have against the Company or any of its subsidiaries or affiliates
arising out of his employment relationship, his service as an employee or
officer of the Company or any of its subsidiaries or affiliates and the
termination thereof.

 

b. Specific Release of ADEA Claims by Employee.    In consideration of the
payments and benefits provided to Employee under this Agreement, the Employee
Releasors hereby irrevocably and unconditionally release and forever discharge
the Employer from any and all Claims that the Employee Releasors may have as of
the date Employee signs this Agreement arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable rules
and regulations promulgated thereunder (“ADEA”). By signing this Agreement,
Employee hereby acknowledges and confirms the following: (i) Employee was
advised by the Company in connection with his retirement to consult with an
attorney of his choice prior to signing this Agreement and to have such attorney
explain to him the terms of this Agreement, including, without limitation, the
terms relating to his release of claims arising under ADEA; (ii) Employee was
given a period of not fewer than twenty-one (21) days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; (iii) Employee is providing the release and discharge set forth in this
Section 6(b) only in exchange for consideration in addition to anything of value
to which Employee is already entitled; and (iv) that Employee knowingly and
voluntarily accepts the terms of this Agreement.

 

7. Affirmations.    Employee affirms that Employee has not filed nor caused to
be filed, and is not presently a party to, any claim, complaint, action, charge,
grievance or arbitration against Employer in any forum or form. Employee further
affirms that Employee has been paid for and/or has received all vacation (paid
or unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
Employee may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to Employee, except as
provided in this Agreement. Employee furthermore affirms that Employee has no
known workplace injuries or occupational diseases and has been provided with
and/or has not been denied any leave requested under the Family and Medical
Leave Act.

 

8. Confidentiality.    Employee agrees not to disclose any information regarding
the existence or substance of this Agreement, except to Employee’s immediate
family, tax advisor, and an attorney with whom Employee chooses to consult
regarding Employee’s consideration of this Agreement. Nothing herein is intended
to or shall preclude Employee from filing a complaint and/or charge with any
appropriate federal, state, or local government agency and/or cooperating with
said agency in its investigation. Employee, however, shall not be entitled to
receive any relief, recovery, or monies in connection with any complaint or
charge brought against Employer, without regard to who brought such complaint or
charge.

 

9. Return of Company Property.    Employee agrees and acknowledges that on or
prior to the Retirement Date, Employee will return to the Company all originals
and copies of VSEA documents and property, including, without limitation,
database information, client information, sales documents, financial statements,
budgets and forecasts, and any other similar documents, as well as any
equipment, provided, however, that Employee may keep as his own the laptop
computer issued to him by the Company that he is currently using. Employee
further agrees that Employee shall abide by any and all contractual, common-law
and statutory obligations relating to protection and non-disclosure of trade
secrets and confidential and proprietary documents and information. Employee
also confirms that Employee has not incurred and will not incur any unauthorized
credit card charges or other liabilities of any nature for which VSEA may be
liable.

 

4



--------------------------------------------------------------------------------

10. Nondisclosure of Proprietary Information.    The covenants contained in the
Nondisclosure of Proprietary Information Agreement between Employee and the
Company (the “Nondisclosure Agreement”) are incorporated herein by reference as
if such covenants were set forth herein in full.

 

11. Non-Competition.    As a further condition to the Company’s obligations to
pay compensation or provide benefits to Employee pursuant to this Agreement,
Employee shall not at any time within the period beginning on the Retirement
Date and ending on the twelve (12) month anniversary thereof engage in any work
of any nature which competes with the services or products produced, sold or
provided by the Company or its affiliates and subsidiaries without the prior
written consent of the Company, the granting of such consent being at the sole
discretion of the Company.

 

12. Withholding Taxes.    Any payments made or benefits provided to Employee
under this Agreement will be reduced by any applicable withholding taxes.

 

13. Governing Law and Interpretation.    This Agreement shall be governed and
conformed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws provision. In the event Employee breaches
any provision of this Agreement, Employee affirms that the Company may institute
an action for an injunction or to specifically enforce any term or terms of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

 

14. Non-admission of Wrongdoing.    The Company and Employee agree that neither
this Agreement nor the furnishing of the consideration for this Agreement shall
be deemed or construed at anytime for any purpose as an admission by either
party, or evidence of any liability or unlawful conduct of any kind.

 

15. Amendment.    This Agreement may not be modified, altered or changed except
in writing and signed by both parties wherein specific reference is made to this
Agreement.

 

16. Entire Agreement.    This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any prior agreements or understandings,
relating to the subject matter hereof (including the Change In Control Agreement
between Employee and the Company dated March 20, 2001, which is hereby
terminated). The Company acknowledges and agrees that the Indemnification
Agreement shall remain in effect with respect to any acts of Employee covered by
the Indemnification Agreement up to the Retirement Date. Employee acknowledges
and reaffirms Employee’s continuing obligations under the Nondisclosure
Agreement. Employee acknowledges that Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to accept this Agreement, except for those
set forth herein.

 

17. Revocation.    Employee may revoke this Agreement for a period of seven
(7) calendar days following the day Employee executes this Agreement (the
“Revocation Period”). If the last day of the Revocation Period is a Saturday,
Sunday, or legal holiday in the Commonwealth of Massachusetts, then the
Revocation Period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday in the Commonwealth of Massachusetts. Any
revocation of this Agreement must be submitted, in writing, to Gary L. Loser,
Vice President and General Counsel, and state, “I hereby revoke my acceptance of
our Agreement.” The revocation must be personally delivered to Gary L. Loser or
his designee, or overnight mailed to Gary L. Loser at the address set forth in
Section 1(b) above and postmarked prior to the expiration of the Revocation
Period. In the event of any such revocation by Employee, all obligations of VSEA
under this Agreement will terminate and be of no further force and effect as of
the date of such revocation.

 

18. Effective Date of Agreement.    This Agreement shall not become effective or
enforceable until the day following the last day of the Revocation Period.

 

5



--------------------------------------------------------------------------------

EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT AND IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE PAYMENTS AND BENEFITS PROVIDED FOR IN THIS
AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

           VARIAN SEMICONDUCTOR
EQUIPMENT ASSOCIATES, INC. By:  

 

--------------------------------------------------------------------------------

     By:  

 

--------------------------------------------------------------------------------

    Alan P. Sheng          Gary E. Dickerson                Chief Executive
Officer Date:  

 

--------------------------------------------------------------------------------

     Date:  

 

--------------------------------------------------------------------------------

 

6